DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-19 drawn to an apparatus for forming a semiconductor layer in the reply filed on 01/13/2021 is acknowledged. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Claims 10-19 are currently examined on the merits.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 10 contains “a first main flow controller unit configured to control a gas flow of a source gas…a second main flow controller unit configured to control a gas flow of an auxiliary gas” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a first main flow controller unit” and “a second main flow controller unit” coupled with functional language “control a gas flow of a source gas … control a gas flow of an auxiliary gas” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0038] of instant PGPUB US 2019/0252185 A1 describes that “the first and second main flow controller unit 511, 512 may include MFCs (mass flow controllers)…”. Therefore “MFCs (mass 
  Claim 10 contains “a processor unit configured to control the second main flow controller unit” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a processor unit” coupled with functional language “control the second main flow controller unit” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0067] of instant PGPUB US 2019/0252185 A1 describes that “… The processor unit may be a computer, server or part of a network of servers and computer executing a software code”. Therefore “a computer, server or part of a network of servers and computer executing a software code” is interpreted to be the corresponding structures of the processor unit.
Claim 12 recites “a main mixture unit configured to combine the source gas and the auxiliary gas” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a main mixture unit” coupled with functional language “combine the source gas and the auxiliary gas”. However, per the specification, the “a main mixture unit” has no corresponding description of the structural elements associated with it. 
Claim 13 recites “a concentration measurement unit configured to measure a concentration of the precursor material in the source gas” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a concentration measurement unit” coupled with functional language “measure a 
  Claim 17 contains “a first cross-flow controller unit configured to control a gas flow of the source gas through the at least one cross-flow inlet; and a second cross-flow controller unit configured to control a gas flow of the auxiliary gas through the at least one cross-flow inlet” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a first cross-flow controller unit” and “a second cross-flow controller unit” coupled with functional language “control a gas flow of the source gas through the at least one cross-flow inlet” and “control a gas flow of the auxiliary gas through the at least one cross-flow inlet” without reciting sufficient structure to achieve the function. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [0048] of instant PGPUB US 2019/0252185 A1 describes that “… The first and second cross-flow controller units 521, 522 may be or may include MFCs”. Therefore “MFCs” is interpreted to be the corresponding structures of the “first cross-flow controller unit” and the “second cross-flow controller unit”.
Claim 18 recites “a cross-flow mixture unit configured to combine the source gas passing the first cross-flow controller unit and the auxiliary gas” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “a cross-flow mixture unit” coupled with functional language “combine the source gas passing the first cross-flow controller unit and the auxiliary gas”. However, per the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “a semiconductor layer”, and the claim also recites “a silicon layer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12 recites “a main mixture unit”, but there is no corresponding structure in the specification could be identified as the “unit”. Claim elements “a main mixture unit” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Therefore, the metes and bounds of claim 12 are not clearly defined. 
Claim 13 recites “a concentration measurement unit”, but there is no corresponding structure in the specification could be identified as the “concentration measurement unit”. Claim elements “a concentration measurement unit” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Therefore, the metes and bounds of claim 13 are not clearly defined. 

Applicant may:
(a)   Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)   Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)   Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizato et al (US 20170101715 A1, “Nishizato”), and further in view of Toyoda et al (US 20160056035 A1, “Toyoda”).
Regarding claim 10, Nishizato (entire document) teaches an apparatus for forming a semiconductor layer, comprising a chamber C (reactor) for depositing the semiconductor film (figs 1, 4, 5 and 7; 0012, 0017, 0029, 0033, 0068, 0073 and 0075); a first valve control part (first main mass flow controller) configured to control a gas flow of a source gas into the reactor/chamber, the source gas containing a material M (precursor) and a carrier gas (abstract, 0008, 0018, 0029, 0032-0034, 0038-0042, 0044-0050, claims 1 and 7); a second valve control part comprising a mass flow controller MFC (second main flow controller unit) configured to control a gas flow of a dilution (auxiliary) gas through the second main flow controller unit into the chamber/reactor (abstract, 0008, 0018, 0049, 0051, 0053, 0054, 0066, 0081, claims 1 and 7); and a computer control system comprising a computer being instructed by a program (processor unit) configured to control opening levels of a first valve control part and a second valve control part of the mass flow controller MFC based on feedback value of gas concentration/gas flow change so as to decrease the deviation between the diluent gas setting flow rate and a measured flow rate measured by the flow rate sensor (0018, 0019, 0034, 0035, 0041, 0047, 0053, 0066, 0067, 0084 and claim 7), reading on a processor unit configured to control the second main flow 
Nishizato teaches the first valve control part (first main flow controller) configured to control a gas flow of a source gas into the reactor/chamber for forming semiconductor layer as addressed above, but does not explicitly teach the first main flow controller comprising a mass flow controller MFC and deposition of a silicon layer. However it is a known practice that a first process gas supply unit and a first carrier gas supply unit comprising a mass flow controller MFC 243g and a mass flow controller MFC 246g configured to control a gas flow of a source gas through the first main flow controller unit into the reactor 201 (chamber) and the source gas containing DCS gas (a precursor material) and a carrier gas for forming a silicon-containing layer (Toyoda figs 1, 2 and 9-11, 0066-0070, 0091, 0092, 0100). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Nishizato per teachings of Toyoda in order to provide an improved apparatus, through which a film manufacturing can be improved (Toyoda abstract, 0008 and 0156).
Regarding claim 11, Nishizato/Toyoda teaches that the computer control system (processor unit) is configured to control the MFC (second main flow controller unit) to keep a total gas flow of the source gas and the dilution gas (auxiliary gas) into the reactor constant when the gas flow of the source gas through the concentration control mechanism (first main flow controller unit) changes (Nishizato 0012, 0020, 0044, 0046-0048 and 0065). Also, A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 12, Nishizato/Toyoda teaches that the source gas and the dilution (auxiliary) gas merge (mix) at a merging point J of the gas supply line L2 prior to introduction into the reactor (Nishizato 0034, 0045, 0046, 0067 and 0081), meeting the claim.
Regarding claim 13, Nishizato/Toyoda teaches that a concentration sensor 31/21 (concentration measurement unit) configured to measure a concentration of the precursor material in the source gas (Nishizato 0046-0050, 0054, 0067, 0077, claims 1 and 7).
Regarding claim 14, Nishizato/Toyoda teaches that the computer control system (processor unit) is configured to control the second main flow controller  unit (second valve control part) in response to a feedback/information about a change of a concentration of the precursor material in the source gas (Nishizato 0047, 0053, 0067, 0080, claims 1 and 7).
Regarding claim 15, Nishizato/Toyoda teaches that the chamber/reactor comprising introduction ports (inlet) configured to introduce a post-dilution mixed gas that contains the source gas and the auxiliary/diluting gas into the chamber/reactor of the semiconductor manufacturing apparatus (Nishizato 0017, 0029, 0073 and 0075; 
Regarding claim 16, Nishizato/Toyoda teaches that the reactor/chamber comprises at least one cross-flow inlet (for example ports 241a/242a/242b in Toyoda) configured to let pass a cross-flow gas mixture, wherein a flow direction of the cross-flow gas mixture at an opening of the cross-flow inlet into the reactor is tilted to a flow direction of the main gas mixture at an opening of the main inlet (for example ports 241b/241c in Toyoda) into the reactor/chamber (Toyoda figs 1, 2 and 9-11, 0039, 0065, 0067, 0100, 0109).
Regarding claim 17, Nishizato/Toyoda further teaches that a MFC 244g (a first cross-flow controller unit) configured to control a gas flow of the source gas through the at least one cross-flow inlet (Toyoda figs 1, 2 and 9-11, 0072, 0991); and a MFC 247c (a second cross-flow controller unit) configured to control a gas flow of the auxiliary gas through the at least one cross-flow inlet (Toyoda figs 1, 2 and 9-11, 0055, 0991); also Nishizato/Toyoda teaches a similar processor unit as instantly claimed as addressed above, it is reasonably expected that the processor unit of Nishizato/Toyoda is capable of performing the instantly claimed functions of “controlling the second cross-flow controller unit in response to data that contains information about a change of the gas flow of the source gas through the first cross-flow controller unit”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 18, Nishizato/Toyoda further teaches that a gas supply pipe 244a (a cross-flow mixture unit) configured to combine the source gas passing the MFC 244c (first cross-flow controller unit) and the auxiliary gas passing the MFC 247c (second cross-flow controller unit) prior to introduction into the reactor (Toyoda figs 1, 2 and 9-11, 0050, 0051, 0055, 0091, 0111).
Regarding claim 19, Nishizato/Toyoda further teaches that the reactor/chamber is configured to form the semiconductor layer by vapor phase deposition (Nishizato 0017 and 0029; Toyoda 0104-0105, 0144). It is also well established that A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 10-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-20 of copending Application No. 16/545872 (‘872).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 10-19 are merely broader than copending claims 11-20. It is clear that all of the elements of claims 10-19 are found in claims 11-20 of the copending application.  The difference lies in the fact that the copending claims include many more elements and is thus much more specific. Thus the invention of the copending claims 11-20 are in effect a "species" of the "generic" invention of the instant claims 10-19 It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 10-19 are anticipated by copending claims 11-20, they are not patentably distinct from the copending claims 11-20. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714